DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “H” in Figure 2B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 10-12, and 15-20 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “an applied force comprising” should be changed to “an applied force, the component comprising,” and in line 9, the phrase “the interior of the vehicle” should be changed to “the vehicle interior” so as to correspond to the language in line 1.
In regards to claim 2, line 3, the phrase “an inertial force on the blocker” should be changed to “the inertial force acting on the blocker.”
In regards to claim 3, line 1, the phrase “a force” should be changed to “the force.”
In regards to claim 10, line 5, the phrase “a blocked position covering the bin to the open position” should be changed to “a blocked position, covering the bin, to the open position.”
In regards to claim 11, line 1, the phrase “at least one of” should be changed to “one of,” and in line 2, the word “and” should be inserted before the phrase “(e) a storage compartment.”
In regards to claim 12, line 2, the phrase “an applied force comprising” should be changed to “an applied force, the component comprising.”
In regards to claim 15, line 2, the phrase “an applied force exceeding a predetermined amount” should be changed to “the inertial force exceeding the predetermined amount.”
In regards to claim 16, line 2, the phrase “an applied force comprising” should be changed to “an applied force, the component comprising.”
In regards to claim 17, line 2, the phrase “the closed position” should be changed to “a closed position.”
In regards to claim 18, line 2, a comma should be inserted after the phrase “a deployed position” and the phrase “the door” should be changed to “the cover.”
In regards to claim 19, line 2, the phrase “the applied force is greater than the predetermined value” should be changed to “the inertial force exceeds the predetermined amount.”
In regards to claim 20, line 4, the phrase “the applied force is greater than the predetermined value” should be changed to “the inertial force exceeds the predetermined amount,” and in line 6, the phrase “the applied force is greater than the predetermined value” should be changed to “the inertial force exceeds the predetermined value.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 11, 15, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, the relationship between the “inertial force” of claim 2 and the “inertial force” of claim 1 is unclear from the claim language.  It is understood from the specification that the inertial force of claim 2 is equivalent to the inertial force of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 3, the relationship between the “force” of claim 3 and the “force” of claim 1 is unclear from the claim language.  It is understood from the specification that the force of claim 3 is equivalent to the force of claim 1, and will be examined as such.  See claim objection above.
In regards to claim 11, it is unclear how the component can include more than one of the console, console assembly, floor console, center console, and storage compartment, as suggested by the phrase “at least one of,” when it is understood from the specification that the component includes a single one of the console, console assembly, floor console, center console, and storage compartment and will be examined as such.  See claim objection above.
In regards to claim 15, the relationship between the phrase “an applied force exceeding a predetermined amount” in claim 15 and the phrase “the inertial force exceeding the predetermined amount” in claim 12 is unclear from the claim language.  It is understood from the specification that the “applied force exceeding a predetermined amount” in claim 15 is equivalent to the “inertial force exceeding the predetermined amount” in claim 12, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
Claim 17 recites the limitation "the closed position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 18, line 2, the relationship between the “door” of claim 18 and the “cover” of claim 16 is unclear from the claim language.  It is understood from the specification that the “door” is equivalent to the “cover” and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 19, the relationship between the phrase “the applied force is greater than the predetermined value” in claim 19 and the phrase “an inertial force exceeding a predetermined amount” in claim 16 is unclear from the claim language.  It is understood from the specification that the “applied force is greater than the predetermined value” in claim 19 is equivalent to the “inertial force exceeding a predetermined amount” in claim 16, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 20, the relationship between the phrase “the applied force is greater than the predetermined value” in claim 20 and the phrase “an inertial force exceeding a predetermined amount” in claim 16 is unclear from the claim language.  It is understood from the specification that the “applied force is greater than the predetermined value” in claim 20 is equivalent to the “inertial force exceeding a predetermined amount” in claim 16, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriconi et al. (EP 0525811 A1).
In regards to claim 1, Moriconi et al. discloses a component for a vehicle interior configured for use in a vehicle subjected in operation to at least one external force such as an applied force, the component comprising: a base 30 comprising a bin (Figure 1); a cover 80 configured to move from (a) a latched position (position in which the cover covers the bin and component 115 is engaged with component 145) to cover the bin to (b) an open position (Figure 2) to uncover the bin; and a mechanism 160 configured to move to an extended position (Figure 3) to prevent the cover from moving toward the open position in response to an inertial force exceeding a predetermined amount (Col. 3, line 51 – Col. 4, line 29); wherein the cover comprises an external surface 105 facing the vehicle interior; wherein the mechanism is configured to provide a force to the external surface of the cover to prevent the cover from moving toward the open position (provides a force to the external surface via the body of the cover, Figure 3).
In regards to claim 2, Moriconi et al. discloses that the mechanism comprises a blocker 165 configured to move from a default position (position in which the blocker is not engaging the cover), to a blocking position (Figure 3) to prevent the cover from moving toward the open position in response to the inertial force acting on the blocker (Col. 3, line 51 – Col. 4, line 29).
In regards to claim 3, Moriconi et al. discloses that the blocker is configured to provide the force to the external surface of the cover to prevent the cover from moving toward the open position (provides a force to the external surface via the body of the cover, Figure 3).
In regards to claim 4, Moriconi et al. discloses that the blocker is configured to move from the blocking position to the default position in response to an applied force substantially along the external surface of the cover (applied force of spring 195 on the blocker to bias the blocker back to the default position when the inertial force is no longer applied).
In regards to claim 5, Moriconi et al. discloses that the mechanism comprises a cantilever spring 195 (having one end connected to pin 170 and other ends extending therefrom in a cantilevered manner) configured to bias the blocker in the blocking position (provides a bias or urging force on the blocker when the blocker is in the blocking position).
In regards to claim 6, Moriconi et al. discloses that the cover is configured to secure the blocker against the base when the blocker is in the blocking position (the cover securing the blocker against portions 40 and 65 of the base when in the position in Figure 3).
In regards to claim 7, Moriconi et al. discloses that the cover is configured to move toward the open position in response to movement of the blocker from the blocking position to the default position (the cover is capable of moving toward the open position when released by the blocker when the inertial force is no longer present).
In regards to claim 8, Moriconi et al. discloses a spring 90 configured to move the cover toward the open position; wherein the spring is further configured to secure the blocker against the base when the blocker is in the blocking position (the spring provides a force to the cover and the blocker via the cover, Figure 3).
In regards to claim 9, Moriconi et al. discloses that the mechanism comprises an arm 165 configured to move from a biased position (position in which portion 185 is not engaged with the cover) to a rotated position (Figure 3) to prevent the cover from moving toward the open position; wherein the mechanism comprises a spring 195 configured to bias the arm in the biased position (Col. 4, lines 9-12).
In regards to claim 11, Moriconi et al. discloses a console 5.
In regards to claim 16, Moriconi et al. discloses a component for a vehicle interior configured for use in a vehicle subjected in operation to at least one external force such as an applied force, the component comprising: a base 30 comprising a bin (Figure 1); a cover 80 configured to move from (a) a latched position (position in which the cover covers the bin and component 115 is engaged with component 145) to cover the bin to (b) an open position (Figure 2) to uncover the bin; and a mechanism 160 configured to move to an extended position (Figure 3) to prevent the cover from moving toward the open position in response to an inertial force exceeding a predetermined amount (Col. 3, line 51 – Col. 4, line 29); wherein the mechanism comprises (a) a keeper 185 configured to retain the cover in a blocked position (Figure 3); and (b) an arm (portion at the indicator line for reference character 165, Figure 3) configured to actuate the keeper when the inertial force exceeds the predetermined amount (Col. 3, line 51 – Col. 4, line 29).
In regards to claim 17, Moriconi et al. discloses that the keeper comprises a blocker (portion 185 functions as a blocker, and therefore, the keeper comprises a blocker) and the blocked position is a closed position (Figure 3).
In regards to claim 18, Moriconi et al. discloses that the keeper is configured to move from a retracted position (position in which the keeper is not engaged with the cover) to a deployed position (Figure 3), in which the cover is retained in the blocked position.
In regards to claim 19, Moriconi et al. discloses that the arm comprises a mass (the arm includes mass or weight that is subjected to the inertial force, Col. 3, line 51 – Col. 4, line 29) and is configured to actuate the keeper when the inertial force exceeds the predetermined amount.
In regards to claim 20, Moriconi et al. discloses that the arm is configured to be retained by a spring 195 in a position to prevent the keeper from retaining the door in the blocked position; wherein the arm is configured to move to a position so that the keeper can be deployed to the blocked position when the inertial force exceeds the predetermined value (Figure 3); wherein the keeper is configured to move under actuation from the spring (actuation from the spring being compressed by the weight of the arm) to block movement of the door when the inertial force exceeds the predetermined value.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US-8393651).
In regards to claim 1, Suzuki discloses a component for a vehicle interior configured for use in a vehicle subjected in operation to at least one external force such as an applied force, the component comprising: a base 1 comprising a bin (Figure 2); a cover 2 configured to move from (a) a latched position (Figure 3) to cover the bin to (b) an open position (Figure 2) to uncover the bin; and a mechanism 4A configured to move to an extended position (Figures 8b and 8c) to prevent the cover from moving toward the open position in response to an inertial force exceeding a predetermined amount (Col. 8, line 34 – Col. 11, line 8); wherein the cover comprises an external surface (surface at the indicator line for reference character 2, Figure 2) facing the vehicle interior; wherein the mechanism is configured to provide a force to the external surface of the cover to prevent the cover from moving toward the open position (provides a force to the external surface via the body of the cover, Figures 3, 8b, and 8c).
In regards to claim 2, Suzuki discloses that the mechanism comprises a blocker 45 configured to move from a default position (Figures 7b and 7c), to a blocking position (Figures 8b and 8c) to prevent the cover from moving toward the open position in response to the inertial force acting on the blocker.
In regards to claim 3, Suzuki discloses that the blocker is configured to provide the force to the external surface of the cover to prevent the cover from moving toward the open position (provides a force to the external surface via the body of the cover, Figures 3, 8b, and 8c).
In regards to claim 4, Suzuki discloses that the blocker is configured to move from the blocking position to the default position in response to an applied force substantially along the external surface of the cover (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 5, Suzuki discloses that the mechanism comprises a cantilever spring 50 configured to bias the blocker in the blocking position.
In regards to claim 6, Suzuki discloses that the cover is configured to secure the blocker against the base when the blocker is in the blocking position (the cover provides a force to the blocker when the blocker is engaged with the base via the cover).
In regards to claim 7, Suzuki discloses that the cover is configured to move toward the open position in response to movement of the blocker from the blocking position to the default position (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 8, Suzuki discloses a spring 25 configured to move the cover toward the open position; wherein the spring is further configured to secure the blocker against the base when the blocker is in the blocking position (the spring provides a force to the cover and the blocker via the cover).
In regards to claim 9, Suzuki discloses that the mechanism comprises an arm 45 configured to move from a biased position (Figures 7b and 7c) to a rotated position (Figures 8b and 8c) to prevent the cover from moving toward the open position; wherein the mechanism comprises a spring 50 configured to bias the arm in the biased position.
In regards to claim 10, Suzuki discloses an opening mechanism; wherein the cover is configured for movement in a first sequence from the latched position to cover the bin to an unlatched position to the open position to uncover the bin (under normal operation, Col. 9, line 48 – Col. 10, line 3); wherein the cover is configured for movement in a second sequence from the latched position to the unlatched position to a blocked position covering the bin to the open position (under abnormal operation, Col. 10, line 3 – Col. 11, line 8); wherein the opening mechanism is configured to move the cover from the unlatched position to the open position; from the unlatched position to the blocked position and from the blocked position to the open position; wherein the mechanism is configured to hold the cover in the blocked position (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 11, Suzuki discloses a console (Figure 2).
In regards to claim 12, Suzuki discloses a component for a vehicle interior configured for use in a vehicle subjected in operation to at least one external force such as an applied force, the component comprising: a base 1 comprising a bin (Figure 2); a cover 2 configured to move from (a) a latched position (Figure 3) to cover the bin to (b) an open position (Figure 2) to uncover the bin; and a mechanism 4A configured to move to an extended position (Figures 8b and 8c) to prevent the cover from moving toward the open position in response to an inertial force exceeding a predetermined amount (Col. 8, line 34 – Col. 11, line 8); wherein the cover is configured for a latched state (Figure 3) and an unlatched state (Figures 8a-8c); wherein the cover is configured for movement between (a) the latched position with the cover in the latched state (Figure 3); and (b) a blocked position (Figures 8a-8c) between the latched position and the open position with the cover retained by the mechanism in the unlatched state.
In regards to claim 13, Suzuki discloses an opening mechanism configured to move the cover (a) from the unlatched position to the open position, (b) from the unlatched position to the blocked position and (c) from the blocked position to the open position (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 14, Suzuki discloses that the mechanism comprises a blocker 45 configured to move from a retracted position (Figures 7b and 7c) to an extended position (Figures 8b and 8c) to hold the cover in the blocked position; wherein the blocker is configured to move from the extended position to the retracted position in response to applied force to allow the cover to move from the blocked position toward the open position (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 15, Suzuki discloses an arm (arm of spring 42 connected to component 41) configured to move relative to the blocker in response to the inertial force exceeding the predetermined amount to allow the blocker to move from the retracted position to the extended position (the arm is moved relative to the blocker by component 41 such that the blocked is placed in the extended position, Col. 8, line 34 – Col. 11, line 8).
In regards to claim 16, Suzuki discloses a component for a vehicle interior configured for use in a vehicle subjected in operation to at least one external force such as an applied force, the component comprising: a base 1 comprising a bin (Figure 2); a cover 2 configured to move from (a) a latched position (Figure 3) to cover the bin to (b) an open position (Figure 2) to uncover the bin; and a mechanism 4A configured to move to an extended position (Figures 8b and 8c) to prevent the cover from moving toward the open position in response to an inertial force exceeding a predetermined amount (Col. 8, line 34 – Col. 11, line 8); wherein the mechanism comprises (a) a keeper 45 configured to retain the cover in a blocked position (Figures 8b and 8c); and (b) an arm 41 configured to actuate the keeper when the inertial force exceeds the predetermined amount (Col. 8, line 34 – Col. 11, line 8).
In regards to claim 17, Suzuki discloses that the keeper comprises a blocker (portion 45 functions as a blocker, and therefore, the keeper comprises a blocker) and the blocked position is a closed position (Figures 8a-8c).
In regards to claim 18, Suzuki discloses that the keeper is configured to move from a retracted position (Figures 7b and 7c) to a deployed position (Figures 8b and 8c), in which the cover is retained in the blocked position.
In regards to claim 19, Suzuki discloses that the arm comprises a mass 44 and is configured to actuate the keeper when the inertial force exceeds the predetermined amount.
In regards to claim 20, Suzuki discloses that the arm is configured to be retained by a spring 42 in a position to prevent the keeper from retaining the door in the blocked position; wherein the arm is configured to move to a position so that the keeper can be deployed to the blocked position when the inertial force exceeds the predetermined value (Figures 8b and 8c); wherein the keeper is configured to move under actuation from the spring (actuation from the spring being compressed by the weight of the arm) to block movement of the door when the inertial force exceeds the predetermined value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 25, 2022